Per Curiam.
(Present: Johns, C. J., Davis and Paynter, JJ.)
The Act of Assembly, 1 Del.Laws 120, relates to courts of record and not to courts of a justice of the peace. The fifth objection of plaintiff therefore fails.
The Justice had in this case a right to commit for a contempt We cannot inquire whether he was correct in the exercise of his *573judgment. He was the proper and the sole judge of the fact whether there was or not a contempt. ( [Note.] Rex v. Powel, 1 Str. 420, that if the contempt was behind the back of the Justice, he cannot commit for it.) An officer is not answerable in a civil action for a mere error of opinion in any judicial act, 1 Str. 74. The warrant is regular. For a contempt committed in the presence of a justice of the peace, he may either imprison the offender for a definite period or require sureties for his good behavior.
Clayton, Ridgély and Brinckle for plaintiff; Hall for defendant
The Constitution refers to search warrants and was never considered as extending to commitments for contempts of court. 1 Str. 3.
The operation of 2 Del.Laws 1052 is not to render the Justice’s acts void, but merely to render himself punishable.
The only question for the jury is whether the Justice was guilty of malice or corruption. If not, this action fails.
Verdict for the defendant.